Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and the claims as originally filed on April 27, 2021 are acknowledged.  

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 08/04/2021; 10/21/2021 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Objections
Claim 11 is objected to a minor informality. Claim 11 recites as follows: 

    PNG
    media_image1.png
    307
    1101
    media_image1.png
    Greyscale

It would be better to put the underlined part in a new line. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 3, and 12 recites “Plumeria alba (Frangipani)”. In this context please see a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of claims 1 and 3 recites the broad recitation Plumeria alba, and the claim also recites Frangipani which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claims 3, 6, 8 and 11 are indefinite because these claims include a concentration range in the form of % without indicating what the basis for the said concentration range is. Is the said concentration based on the total weight of the composition or something else?  Appropriate correction is requested.  
The remaining claims are also rejected due to indefiniteness of base claims 1 and 12.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. US2011005273
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are rejected under 35 USC 103 as being obvious over  Stewart (WO2006/063402A1, IDS of 08/04/2021, hereinafter ‘Stewart’) in view of Florence (WO2012/092597A2, IDS of 10/21/2021, hereinafter ‘Florence’) and Carle et al. (US2017/0042778A1, hereinafter ‘Carle); and Norman et al. (US2019/0231677A1, hereinafter Norman’). 

Applicant claims including the below claims 1 and 12 filed on 04/27/2021:

    PNG
    media_image2.png
    141
    845
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    176
    832
    media_image3.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding instant claims 1, 2, 4-7, 9, 10, and 12-20, they are rejected by Stewart in view of Florence and Carle. 
Stewart discloses a topical composition and a method of applying it to subject having skin issues and the composition comprises extracts of plumeria (frangipani) (see entire document); titanium dioxide as the sunscreen agent (e.g., page 8, third para.); salicylic acid as an active agent an antibiotic, antifungal, anti-inflammatory, antiviral or wound healing agent (e.g., page 5, fourth para.); carrageenan as thickening or viscosity increasing agent (e.g., page 8, last para.) in the form of gel or lotion, milk, solution (e.g., page 5, third para.) for the treatment of skin infection, skin inflammations, skin discolorations, skin defects, dermatitis, etc. (see entire document including bridging paragraph pages 4-5 and Examples 4-5) (instant claim 1 (in part) and instant claims 2); the compositoin further comprises diluents or carriers such as saline or water (e.g., bridging para. pages 5-6) (instant claims 5-6 – water as a solvent).  Stewart remains silent about the composition comprising amino acid extracted from the navy bean plant, a combination of the extract of Bambusa vulgaris wendl shoots and charcoal, and Lonicera japonica leaf extract (instant claim 4); the composition further comprises kaolin (e.g., page 8, second para.), xanthan gum (e.g., page 8, first para.), bentonite (e.g., page 8, fourth para.) (instant claim 7); the composition further comprises additional ingredients such as emulsifiers, colorants, preservatives, buffer, thickening agent, skin conditioning agent, fragrance, etc. (e.g., page 5, sixth para.) (instant claim 9) and phenoxyethanol and propylene glycol (e.g., page 7, first/second paras.); and the composition is proven effective for the treatment of various cancer such as melanoma (e.g., face in Example 2 on page 10). 
However, Stewart does not expressly teach TNF-alpha inhibiting function of instant claims 1 and 20, and amount of plant extract of plumeria alba flower extract of instant claim 3; water amount of instant claim 6; chelating agent such as disodium EDTA, and triethanolamine of instant claim 10; and rinsing of instant claim 19. The deficiencies are cured by Florence. 
Florence teaches multipurpose topical cosmetic compositions comprising plant extracts including plumeria alba flower extract in an amount of 0.0001 to 5% (claims 15-16) which is effective to inhibit TNF-alpha effects (e.g., Tables 4 and 7) and the amount is within the claimed range of 0.001 to 1%, and the composition further comprises water in an amount of about 50 -81% (Table 17) which overlaps the instant water range of 40-60%. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further the composition further comprises chelating agent such as disodium EDTA ([0099]) and triethanolamine ([0102]); the composition is used as a cleanser, sunscreen, mask, anti-aging product, etc. ([0032]); and the composition is formulated as rinse-off products ([0097]) (instant claims 1, 6, 10, 19 and 20). 
Stewart in view of Florence does not expressly teach hydroxyacetophenone of instant claims 1 and 12. The deficiency is cured by Carle. 
Carle teaches a cosmetic composition to inhibit TNF-alpha activity comprising plant extracts, hydroxyacetophenone in an amount of 0.01 to 3% (e.g., [0020] and [0024]) and the composition is formulated as a facial cleanser ([0004], [0014], [0026], [0044]) (instant claim 1 -hydroxyacetophenone). 
Regarding instant claims 3, 8 and 11, they are rejected by Stewart in view of Florence/Carle and further in view of Norman. 
However, Steward in view of Florence/Carle does not expressly teach the amounts of the claimed ingredients of instant claims 3, 8 and 11. The deficiencies are cured by Norman. 
Norman teaches a topical compositoin comprising Myrothamnus flabellifolia extract, saccharide isomerate extract, Alteromonas ferment extract and/or Opuntia tuna fruit extract to improve skin appearance and skin condition (abstract); the composition further comprise 0.2% salicylic acid which is within the instant range of 0.1 to 3%, 0.8% hydroxyacetophenone which is within the instant range of 0.01 to 1%, 0.6% titanium dioxide which is within the claimed range of 0.01 to 1%, 0.2% carrageenan which is within the claimed range of 0.01 to 1%, 48% kaolin which is within the claimed range of 20-40%, 4.0% of magnesium aluminum silicate which is within the claimed range of 1-10%, 3.0% bentonite which is within the claimed range of 1 to 8%, 0.4% xanthan gum which is within the claimed range of 0.1 to 1%, 6.0% glycerin which is within the claimed range of 1 to 10%, 5.0% propylene glycol which is within the claimed range of 1 to 10%, 0.6% phenoxyethanol which is within the claimed range of 0.01 to 3%, 0.4% triethanolamine which is within the claimed range of 0.01 to 3%, and 0.1% disodium EDTA which is within the claimed range of 0.01 to 1% (entire document including the Examples, Tables 17, 21 and 27). MPEP 2144.05 noted above.    

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Stewart is that Stewart does not expressly teach TNF-alpha inhibiting function of instant claims 1 and 20; water amount of instant claim 6; chelating agent such as disodium EDTA, and triethanolamine of claim 10. The deficiency is cured by Florence. 
The difference between the instant application and Stewart is that Stewart does not expressly teach hydroxyacetophenone of instant claims 1 and 12. The deficiency is cured by Carle. 
The difference between the instant application and the teachings of the applied art Stewart/Florence/Carle is that the teachings of the applied art does not expressly teach applying time of instant claims 14-18. 
The difference between the instant application and the teachings of the applied art Stewart/Florence/Carle is that the teachings of the applied art does not expressly teach the composition is a colloidal suspension of instant claims 1 and 12. 
The difference between the instant application and the teachings of the applied art Stewart/Florence/Carle is that the teachings of the applied art does not expressly teach magnesium aluminum silicate of instant claim 8 and the amounts of ingredients of instant claims 3, 8, and 11. The deficiencies are cured by Norman. 
2.  The difference between the instant application and the teachings of the applied art Stewart/Florence/Carle is that the teachings of the applied art does not expressly teach specific selection of ingredients of instant claims 1, 7, 10 and 12. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. Florence discloses that Plumeria alba has properties of TNF-alpha inhibition function and thus, such properties and it’s at least 50% inhibition would also be implicit from the same plant extract Plumeria frangipani of Stewart. 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with additional ingredients disodium EDTA and triethanolamine of Florence, and hydroxyacetophenone of Carle and magnesium aluminum silicate of Norman in order to enhance the properties of the topical skin composition because additional ingredients of the applied art are conventional excipients in cosmetic field for the purpose of enhancing the properties of composition. 
Although the applied art of Steward/Florence/Carle does not expressly the composition type of colloidal suspension, it would be obvious variation from the standpoint of ordinary artisan because the applied art teaches gel type composition with particles and the instant publication at [0015] defines “colloidal suspension” as “gel like colloidal suspension”.  
Although the applied art does not expressly teach applying time of instant claims 14-18, this is not inventive because one of the ordinary artisan would easily determine the desired application time depending on the intended purpose, severity of skin condition, etc.  
Although the applied art of Stewart/Florence/Carle does not expressly teach the amounts of ingredients of instant claims 3, 8 and 11, those amounts are taught by Norman which is analogous art in dealing with skin problems using plant extracts, and thus it would have obvious to further add the same ingredients to the composition in order to  provide synergistic or enhanced properties of the composition. 

2.  The applied art does not expressly the embodiments of selecting ingredients of instant claims 1, 7, 10 and 12, one of ordinary skill would be motivated to rearrange the ingredients because the applied art is analyzed using its broadest teachings. MPEP 2123 [R-5].  Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the applied art but the applied art does not disclose the specific combination of variables (for example, Plumeria alba, hydroxyacetophenone, titanium dioxide, carrageenan, kaolin, magnesium aluminum silicate, bentonite and xanthan gum, propylene glycol, phenoxyethanol, triethanolamine, disodium EDTA and overlapping amounts thereof), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments of the applied art to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield is within the purview of the ordinary skilled artisan upon reading the applied art and would yield predictable results.
 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Suggestion
If the below 112(b) rejection against claims 3, 8 and 11 is resolved and all of the claims 3, 8, and 11 are incorporated into independent claims 1 and 12, respectively, the instant application would be in condition for allowance because the applied art alone or in combination does not expressly the specific amounts of the claimed ingredients. 

Conclusion
All the examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613